Title: To George Washington from William Heath, 19 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Newport September 19th 1780
                        
                        I have just been favored with a Sight of your letters to General Rochambeau and Admiral de Ternay, mentioning
                            the arrival of a fleet at Sandy hook—Supposed to be a squadron under the command of Admiral Rodney—a few moments before I
                            received the enclosed from Colonel Ledyard at New London. General Rochambeau and Admiral de Ternay went yesterday morning
                            to Providence, were not expected to return until to morrow or next day. Baron Viominel who is the Senior officer of the
                            French troops here is very desirous to be precisely ascertain’d that Admiral Arbuthnot’s fleet were at Gardners island the
                            13th & 14th Instant, which will fully determine whether the fleet which arrived at the Hook was Arbuthnot or
                            Rodney. I have sent an officer to have the matter fully determined. Baron Viominel has also sent off an Express to the
                            General and admiral at Providence. for my own part, I am of opinion that the fleet which arrived at the Hook is part of
                            Admiral Rodney’s from the West Indies.
                        A very intelligent man just from New York informs me that the most active preparations are making there for
                            the embarkation of a body of Troops—that a number of Vessels are fitting for their Horses—that the awnings are made very
                            strong, and have the appearance of being design’d for a voyage of some length—but the approaching rough season may be the
                            motive for this—that there were conjectures that the embarkation was destined for the West Indies, the Southward, and by
                            some that an attempt would be made here before winter at least on the shipping.
                        Enclosed is a certificate of the time of Lieutenant Cooks resigning his commission. I have the honor to be
                            with the greatest respect Your Excellencys Most obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Sir
                                New London 17th Sept 1780
                            
                            I wrote you several days since Respecting the information my Boat brot from Long Island relative to the
                                British Fleet in Gardiners Bay but was prevented sending it on account of the Light horse mans not calling according
                                to my  to Capt. Hurlburt, it would be in my power frequently to give you information of
                                matters this way could I be made acquainted when the Express goes Eastwd without detaining them at any time five
                                Minutes—Inclosed I send a List of the British ships brought by my Boat from Long Island given by a Petty Officer
                                belonging to the Fleet—the Fleet lies far up the Bay near East Hampton there taking in Wood Water &c. this
                                moment three Ships are seen of abrest this Harbour nothing new from the Southerd, expect the return of a Flag I sent
                                to N. York every Moment & anything by her worthy Notice will imeadeitly inform you Interium I am with all due
                                Respect Your Honors Most Obt Servt
                            
                                Wm Ledyard
                            
                            
                                List of the British Ships laying in Gardiners Bay Vizt 
                                 Guns 
                                Ship Uropa Adml Arburthnot 64
                                 London Adml Graves 98
                                 Resolution Lord Robt Manners 74
                                 Bedford Capt. Edmond Aflock Affleck 74
                                 Prudent Capt. Burnet 64
                                 Royal Oak Sir Digbedent Digby 80
                                 America Capt. Thomson 64
                                 Robust Capt. Ukrown 74
                                 Captain Chiles 74
                                am informd that Admiral Graves has lately hoisted his Flag on Board the Resolution your Most
                                Obt
                            
                            
                                Wm Ledyard
                            
                        
                        
                     Enclosure
                                                
                            
                                Newport Sept 19th 1780
                            
                            I do hereby certify that Lieut. John Cooke of the 1st Rhode Island Regt was discharged from the army of
                                the United States of America, on the 17th of this Instant, at his own request, and with honor.
                            
                                W. Heath M.G.
                            
                        
                        
                    